Judgment affirmed.

On September 6, 1889, an election upon the question of stock law was held' in the Oedartown district of Polk county, and the result was declared to be for the stock law. On October 5, 1889, an election upon the question was held in the Rockmart district of that county, and the result was declared to be for “fence.” Afterwards an order was passed by the commissioners of roads and revenues of the county, allowing Lowery and others, together with their plantations, to be cut off from the Rockmart district into the Oedartown district, and Lowery still lives in that portion thus cut off". Drummond is a citizen of the Rockmart district, and his cow under the provisions of the stock law was impounded by Lowery in the portion cut off as above mentioned. Drummond sued out a possessory warrant for his cow, and the magistrate before whom the cause was heard held, that the provisions of the stock law were not of force in the portion cut off. On certiorari the judge of the superior court reversed the decision of the magistrate, to which decision Drummond excepted.
Irwin & Bunn, for plaintiffs.
Blance & Noyes and Turner & Gross, for defendants.
The case of Colbert v. Wingard is similar in its facts and result, except that Wiugard who impounded the cow, and Mrs. Colbert the owner of the cow, are both residents of that portion of the Rockmart district which was cut off' from it and made a part of the Oedartown distinct after the elections on the subject of stock law. And it further appears, that this cutting off was done for the purpose of getting the benefit of the stock law, and that it was not done at the instance o,r request of Mrs. Colbert.